Atkinson, J.

According to the decided preponderance of the evidence, the plaintiff, who was the payee and owner of the promissory note sued on, in consideration of an agreement by the maker to pay usurious interest and of the actual payment thereof, several times extended the time of payment, without the knowledge or consent of the surety. As the legal effect of such conduct on the part of the plaintiff would be to discharge the surety (see Knight v. Hawkins, 93 Ga. 709, and authorities there cited), there was no error in granting the *93surety a second new trial; especially in view of the fact that the court did not charge the jury upon the law as to the impeachment of witnesses, the same being a matter directly involved in the trial. Judgment affirmed.
May 11, 1896. Argued at the last term.
Complaint on note. Before, Judge Smith. City court of Hall county. May term, 1895.
J. B. Estes and Hubert Estes, for plaintiff.
Herbert H. Dean, for defendant.